Citation Nr: 0816280	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1967.  He died in May 2002, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The case was previously before the 
Board in May 2007, when it was remanded for additional 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The veteran died at home in May 2002.  Prior to the veteran's 
death in May 2002, he was service connected for 
post-traumatic stress disorder (PTSD), which was rated as 70 
percent disabling.  

The United States Court of Appeals for Veterans Claims 
(Court) held in July 2007 in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53, that when adjudicating a claim for dependency 
and indemnity compensation (DIC), VA must perform a different 
analysis depending on whether a veteran was service-connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC claim 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

Based on preliminary review of the claim for service 
connection for the cause of the veteran's death and the 
February 2004 and May 2007 notice provided to the appellant 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103a, 5107 (West 2002 & Supp. 
2005) (VCAA), the Board finds that a remand is warranted so 
that the appellant can be provided with a new VCAA notice 
letter that complies with the Court's holding in Hupp.  

Further, in the prior remand the Board had found that a claim 
for service connection for myelodysplasia due to exposure to 
herbicides for accrued benefits purposes was pending and was 
inextricably intertwined with the claims on appeal.  The 
Board remanded that matter to have the RO comply with the 
duties to notify and assist concerning it, and then to have 
the matter adjudicated by the RO.  However, the RO did not do 
either of these.  Accordingly, this matter is again remanded 
to the RO.  

The Board had noted in its remand that the appellant had 
stated that the Veterans' Office in Vallejo, CA, on Georgia 
Street, had information showing that the veteran had a blood 
transfusion during service.  The Board asked the RO to take 
efforts to obtain any such documents.  In May 2007, the RO 
told the appellant that it was not able to locate a VA office 
on Georgia Street in Vallejo.  It advised her to provide the 
address.  Later in May 2007, the appellant provided a 
December 2001 letterhead for the Solano County Department of 
Veterans' Services on Georgia Street.  She circled the name 
of B.A. on the letterhead.  According to call made to the 
phone number on  the letterhead, there is a new address for 
the Solano County Department of Veterans' Service.  It is:  
401 Amador Street, Vallejo, California 94590.  Since the RO 
did not make reasonable attempts to obtain the evidence the 
appellant has identified, remand is required.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter, noting:

(a) a statement of the conditions for 
which the veteran was service-connected 
at the time of his death, i.e., PTSD;

(b) an explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions; and 

(c) an explanation of the evidence and 
information required to substantiate 
the DIC claim based on the conditions 
not yet service connected.  In this 
regard, the Board points out that the 
appellant has claimed that the 
veteran's fatal progressive acute 
myelogenous leukemia (AML) resulted 
from his service in Vietnam.  
Specifically, she argues that it 
resulted from a blood transfusion in 
service.  She has also raised legal 
arguments asserting, in essence, that 
AML should be presumed service 
connected, citing the list of diseases 
presumed service connected in veterans 
exposed to certain herbicides, see 
38 C.F.R. § 3.309(e), and the list of 
diseases presumed service connected in 
radiation-exposed veterans and of 
recognized radiogenic diseases.  See 
38 C.F.R. §§ 3.309(d), 3.311(b).

2.  Contact the Solano County 
Department of Veterans' Service at 401 
Amador Street, Vallejo, California 
94590.  Attempt to obtain any records 
they have that show that the veteran 
received a blood transfusion in 
service.  Tell them that it appears 
that B.A. (see name circled on 
letterhead provided by appellant in May 
2007) had previously helped the veteran 
or the appellant with VA matters.  

3.  After complying with the duty to 
notify and assist, adjudicate the claim 
for service connection for 
myelodysplasia, including as due to 
exposure to herbicides, for accrued 
benefits purposes.  Notify the 
appellant of the decision and of her 
appellate rights if the decision is 
adverse.  

4.  Readjudicate the appellant's claims 
for service connection for the cause of 
the veteran's death and entitlement to 
DIC under 38 U.S.C.A. § 1318.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

